Citation Nr: 0412880	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  00-22 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
15, 1995, for a grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to April 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection for PTSD 
and assigned an initial 30 percent evaluation, effective 
December 15, 1995.  The veteran perfected a timely appeal of 
this determination to the Board, challenging both the initial 
evaluation assigned for his PTSD and the effective date of 
service connection.  

In a September 2000 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective 
December 15, 1995.  Because the increase in the evaluation 
does not represent the maximum rating available for the 
disability, the veteran's claim for an increased evaluation 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

When this case was previously before the Board in December 
2002, the Board denied the veteran's claims for an initial 
evaluation in excess of 50 percent and to an earlier 
effective date for service connection for PTSD.  The veteran 
appealed the Board's December 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an February 2004 order, granted the parties' joint motion for 
remand, vacating the Board's December 2002 decision and 
remanding the case for compliance with the terms of the joint 
motion.

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



REMAND

As the parties pointed out in the joint motion for remand, 
dated in February 2004, while the veteran's claim was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted, and 
that liberalizing law is applicable to the veteran's claims 
because they are pending before VA.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

In the joint motion, the parties emphasized that these laws 
and regulations include notification provisions.  In this 
regard, the Board notes that as part of the notice, VA is to 
specifically notify the claimant and his attorney of what 
evidence is to be provided by the claimant and what evidence 
VA will attempt to obtain on behalf of the claimant.  As 
such, a VCAA letter must specifically:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In a joint motion for remand, the parties, citing the Court's 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002), agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duty to notify under the VCAA.  The parties 
explained that VA had not specifically provided the appellant 
with notice of the allocation of the burdens for obtaining 
evidence necessary to his claims, or of the evidence 
necessary to substantiate his claims.  Moreover, they stated 
that VA had not responded to the veteran's specific requests 
that it do so.  Accordingly, on remand, the RO must send the 
appellant a letter advising him of which portion of the 
evidence he is to provide, which part, if any, the RO will 
attempt to obtain on his behalf, and a request that the 
appellant provide any evidence in his possession that 
pertains to this claim.

In addition, with respect to the veteran's earlier effective 
date claim, the parties concluded that VA must determine 
whether the veteran submitted any informal claims of service 
connection for PTSD subsequent to a May 1983 rating action 
denying service connection for this condition, but prior to 
December 15, 1995.  In this regard, citing 38 C.F.R. 
§ 3.157(b)(1), the parties agreed that VA had to determine 
whether any prior records of the veteran's VA care, dated 
since February 1991, constituted informal claims of service 
connection for PTSD.  As such, on remand, the RO must 
consider this issue.

With regard to the veteran's earlier effective date claim, he 
also asserts that his PTSD claim was reopened and service 
connection established in part based on service department 
records, and that pursuant to 38 C.F.R. § 3.156(c), an 
earlier effective date might be warranted as a matter of law 
based on his original service connection claim, which was 
denied in May 1983.  As such, on remand, the RO must also 
address this argument.

Further, although the veteran receives regular care at Cayuga 
Counseling Services, no records of by treatment that 
provider, dated since December 2001, have been associated 
with the claims folder.  Similarly, VA has not obtained 
records of his treatment at the Canandaigua, New York, VA 
Medical Center, dated since January 1997, or from the 
Syracuse, New York, VA Medical Center, dated since February 
1996.  With regard to the VA records, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
pursuant to the VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

Moreover, these outstanding treatment records may be 
especially important in this case in light of the Court's 
decision in Fenderson v. West, 12 Vet. App. 119, (1999).  In 
that case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126

Finally, the Board observes that the veteran was last 
formally evaluated by VA to assess the nature and severity of 
his PTSD in January 2000.  In light of the volume of 
outstanding records, the Board concludes that, on remand, 
after all such records are associated with the claims file, 
the veteran should be afforded a contemporaneous and thorough 
VA psychiatric examination.  

In view of the above, to comply with the Court's order, this 
matter is REMANDED to the RO for the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate both 
of the veteran's claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for psychological problems 
since December 1995.  This should 
specifically include records of his 
treatment at Cayuga Counseling Services, 
dated since December 2001; from the 
Canandaigua, New York, VA Medical Center, 
dated since January 1997; and from the 
Syracuse, New York, VA Medical Center, 
dated since February 1996.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
In reconsidering the veteran's earlier 
effective date claim, the RO must address 
whether 38 C.F.R. §§ 3.156(c) and/or 
3.157(b)(1) are applicable to the 
veteran's claim, and if so, must 
readjudicate the claim pursuant to those 
regulations.  Further, in reconsidering 
the veteran's claim regarding the 
propriety of the initial 50 percent 
evaluation assigned for his PTSD, the RO 
should address whether staged rating is 
appropriate in light of Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

5.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


